Citation Nr: 1527159	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The Veteran testified at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service, and he had additional post-service occupational and recreational noise exposure.   

2.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

3.  The Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.

4.  Tinnitus is etiologically related service and service-connected hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma from operating heavy machinery, specifically a tournapull, while serving with the Seabees in the Navy.  The Veteran contends that hearing loss and tinnitus had their onset in service and have been present since service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
65
70
LEFT
35
35
40
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination also reflects a current diagnosis of tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  During a May 2015 Board hearing and a December 2013 hearing before a Decision Review Officer (DRO), the Veteran testified that he was exposed to loud engine noise throughout service while operating a tournapull with the Navy Seabees.  He described the operation of the construction vehicle in detail during DRO hearing testimony, and has provided photographs of the tournapull.  The Veteran reported experiencing symptoms of hearing loss and tinnitus in service after operating the vehicle, and reported that he was told that he would get used to it.  He indicated that no hearing protection was used or provided in service, but described hearing protection used in his post-service occupation and with recreational stock car driving.   

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of "Operating ENG Junior," CD 5709.  Personnel records further show that the Veteran was a class "A" driver with the U.S. Naval Mobile Construction Battalion.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "Equipment Operator (57)," in the Navy, similar to that of the Veteran, have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from tournapull engine while serving with the U.S. Naval Mobile Construction Battalion is credible and consistent with his duty MOS in service.  

The Board finds that the Veteran also had some degree of occupational and recreational noise exposure with the use of hearing protection.  During the December 2011 VA audiology examination, the Veteran described a pre-service history of working as a dump truck driver, a post-service history of working as a heavy equipment operator, and reported recreational noise exposure as a stock car driver.  During the May 2015 Board hearing, the Veteran reported that hearing protection was used in his post-service employment (use of ear muffs) and with stock car driving (ear plugs and a helmet).  He reported that no hearing protection was used in service.    

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  April 1952 enlistment and March 1956 separation examinations showed that the Veteran's hearing was 15/15 on whispered voice testing.  Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

The Veteran has provided testimony indicating that he experienced ringing in the ears and hearing loss symptoms in service after operating the tournapull, and testified that he eventually just got used to these symptoms.  He also testified that hearing loss and tinnitus symptoms had been present since service.  The Veteran's testimony has been consistent in both the DRO hearing and the Board hearing.  The Board finds that the Veteran's testimony is credible, and his report of experiencing hearing loss and tinnitus symptoms is consistent with the Board's finding of exposure to acoustic trauma from operating heavy construction equipment in service.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While the December 2011 VA examiner opined that hearing loss was less likely than not caused by or a result of military noise exposure, the Board finds that the VA examiner did not adequately address symptoms of hearing loss in service, and the examiner relied on erroneous rational identifying the Veteran's MOS as being listed under the 5700 Series and having a "low probability" of exposure to hazardous noise.  The Board finds that the 5700 series cited by the examiner applies to Naval Officers with an MOS in the area of "Electronics Engineering."  See Duty MOS Noise Exposure Listing.  The Board finds that such occupation is not applicable to the Veteran, and finds that his reported history and MOS as shown on his service personnel records is consistent with that of a heavy equipment operator with a high probability of exposure to hazardous noise.   

Moreover, while the VA examiner cited the Veteran's long history of occupational and recreational noise exposure, she did not adequately address whether in-service acoustic trauma nonetheless contributed to the Veteran's current hearing loss, and the Board finds that the Veteran has credibly identified the use of hearing protection with both post-service occupational and recreational noise exposure.  Accordingly, the Board finds that the VA opinion did not adequately consider hearing loss symptoms in service, and was not based on a full and accurate factual background with regard to the Veteran's level of in-service noise exposure.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology of bilateral hearing loss since service (38 C.F.R. § 3.303(b)), the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct nexus to service (direct service connection under 38 C.F.R. § 3.303(d)) is not necessary to establish service connection for bilateral hearing loss.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds that tinnitus is shown to have been incurred in service and is etiologically related service-connected hearing loss.  The Veteran has credibly identified the onset of tinnitus in service during Board hearing testimony.  While a December 2011 VA examiner opined that both hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure, she also opined that tinnitus was at least as likely as not a symptom associated with hearing loss.  The Board finds that the Veteran is competent and credible to identify the onset of tinnitus in service, and because tinnitus is shown to be related to bilateral hearing loss, for which the Board is granting service connection, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  





(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


